Citation Nr: 0639584	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  96-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1971, with nine additional years prior unverified active 
service.  Based on the evidence of record, a portion of the 
veteran's active service was in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

This case was previously before the Board in May 1999, August 
2003 and May 2005, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

For reasons which will become apparent, the appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the aforementioned Board remand in August 
2003, it was noted that the appellant's case had previously 
been remanded by the Board in May 1999 in order to obtain 
copies of treatment records and a medical opinion regarding 
the relationship between the veteran's presumed exposure to 
herbicides during his service in Vietnam and the subsequent 
development of bladder cancer.  Although the record at that 
time showed that the veteran's primary problem was apparently 
bladder cancer, prostate cancer (a disease for which service 
connection may be granted on a presumptive basis where there 
has been exposure to Agent Orange) had been noted in 
pathological specimens obtained during a radical cystectomy 
in January 1993.  The veteran subsequently developed a 
metastatic tumor in his brain, which was reported in 
September 1995 to be metastatic large cell undifferentiated 
carcinoma, consistent with origin from the bladder, as well 
as other sites.  The veteran's condition deteriorated 
following the September 1995 brain surgery, and he died 
approximately one month later.  

Noted at the time of the August 2003 remand was that, because 
the origin of the veteran's metastatic brain tumor was not 
specifically identified, a question remained as to what, if 
any, role his prostate cancer might have played in causing 
his death.  Under the circumstances, the Board believed that 
an opinion by a specialist at the Armed Forces Institute of 
Pathology would be helpful.  Accordingly, to assist that 
specialist, it was requested that the RO obtain from Antelope 
Valley Hospital in Lancaster, California tissue slides and 
cell blocks prepared from surgical specimens obtained during 
the veteran's surgery on September 7, 1995.  

During the course of the Board's May 2005 remand, it was 
noted that the RO, in response to the Board's August 2003 
remand, had not requested the specified tissue slides and 
cell blocks, but, rather, had obtained copies of the 
veteran's treatment records from Antelope Valley Hospital, 
records which had previously been obtained, and which were 
already a part of the veteran's claims file.  Accordingly, 
the Board once again requested that the RO obtain tissue 
slides and cell blocks prepared from surgical specimens 
obtained during the veteran's surgery on September 7, 1995 at 
Antelope Valley Hospital.

In response to the Board's May 2005 remand, the RO, in 
correspondence of October 2005, requested of Antelope Valley 
Hospital that they provide tissue slides and cell blocks 
prepared from surgical specimens obtained during the 
veteran's surgery on September 7, 1995.  Regrettably, 
Antelope Valley Hospital failed to provide the requested 
tissue slides and/or cell blocks, instead providing 
additional copies of treatment records already obtained and 
included in the veteran's file.  

The Board notes that, during the course of an Informal 
Hearing Presentation in November 2006, the veteran's 
accredited representative brought to the attention of the 
Board the failure of Antelope Valley Hospital to provide the 
requested records.  Also noted was the appellant's right, as 
a matter of law, to compliance with remand orders of the 
Board, and the Secretary of Veterans Affairs' concomitant 
duty to ensure compliance with the terms of a Board remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, 
at the time of the aforementioned Informal Hearing 
Presentation, the veteran's accredited representative 
specifically declined to waive jurisdiction of the RO over 
any new evidence acquired.  

In light of the aforementioned, the Board is compelled to 
again REMAND the appellant's case to the RO for the following 
actions:  

1.  The RO should once again request from 
Antelope Valley Hospital in Lancaster, 
California tissue slides and cell blocks 
prepared from surgical specimens obtained 
during the veteran's surgery at that 
facility on September 7, 1995.  Should 
such tissue slides and cell blocks be 
unavailable and/or impossible to obtain, 
a notation to that effect should be 
inserted in the claims file.  Moreover, 
the appellant and her representative 
should be informed of any such problem.  

2.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death.  
Should the benefit sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in January 2003.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



